IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE


                      IN RE: ESTATE OF MINA RHEA MARTIN

                     Appeal from the Probate Court for Monroe County
                        No. 2010-064    Hon. J. Reed Dixon, Judge


              No. E2012-00965-COA-R3-CV-FILED-SEPTEMBER 18, 2012




                 Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and J OHN W. M CC LARTY, J.


Ginger Wilson Buchanan, Cleveland, Tennessee, for appellant, Teresa Rucker, Personal
Representative of the Estate.

L. Vincent Williams, Office of the Attorney General, Nashville, Tennessee, for appellee,
State of Tennessee, Bureau of TennCare.




                                  MEMORANDUM OPINION 1

       In this action, the Estate has appealed to this Court the denial of an exception to
appellee's claim.

        A show cause order was entered in this Court on August 29, 2012, directing counsel


        1
          Rule 10 of the Rules of the Court of Appeals provides: "This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated 'MEMORANDUM OPINION,' shall not be published, and shall not be cited
or relied on for any reason in any unrelated case"
for the appellant to show cause why this appeal should not be dismissed for lack of
jurisdiction, based upon the untimely filing of the Notice of Appeal. Counsel for the
appellant has failed to respond to the show cause order within the time specified in that order.

        An untimely notice of appeal deprives this Court of jurisdiction. See Tenn. R. App.
P. 4(a). Also see Cobb v. Beier, 944 S.W.2d 343, 344 n.2 (Tenn. 1997).

       It is therefore Ordered and Adjudged that this appeal be and hereby is dismissed. The
costs of the appeal are assessed to the Estate of Mina Rhea Martin.




                                            PER CURIAM




                                              -2-